DETAILED ACTION
This office action is in response to the information disclosure statement (IDS) filed by Applicants on 07/27/2021 for application with case number 16/323708 (filed on 02/06/2019) in which claims 1-9 & 11-20 were originally presented for examination.
	
Information Disclosure Statement
The examiner hereby waives rule 37 CFR 1.97(e) and has considered the references cited on the IDS.  The references are cumulative in nature and the claims of record are still allowable for the reasons as presented in the Notice of Allowability of May 19, 2021.

Allowable Subject Matter
Claims 1-9, and 11-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.E./
Examiner, Art Unit 3661



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661